Mr. Presiding Justice Adams delivered the opinion of the Court. Plaintiff in error sued defendant in error in case for negligently permitting a pile of boards, sticks of timber, iron rods, etc., to be and remain upon the sidewalk of a public street of the city of Chicago, per quod plaintiff, while exercising ordinary care, was injured, etc. The jury found the defendant not guilty, a motion for a new trial was overruled, and judgment was entered on the verdict. The plaintiff assigns as error the giving of the instructions, and each of them, requested by the defendant. The only reference to evidence in the bill of ex- . ceptions is as follows: “Be it known that upon the trial of said cause on the 19th and 20th days of May, A. D. 1897, before his Honor, Judge Philip Stein and a jury, the plaintiff introduced evidence tending to sustain the allegations of her declaration herein, and the defendant introduced evidence in conflict with that of the plaintiff, and that in the opinion of the court the evidence upon the whole case preponderated against the plaintiff and in favor df the defendant.” No evidence whatever is set out. We perceive no error in the instructions, or any of them. The judgment is affirmed.